DETAILED ACTION
Claims 1-19 were rejected in the Office Action mailed 02/19/2021. 
Applicant amended claims 1-19 and filed a response on 05/19/2021. 
Claims 1-19 are pending. 
Claims 1-19 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an osmotic material-free article comprising a plurality of wood pulp fibers at least a first portion of which are present in the form of a wet laid fibrous structure and a plurality of filaments, does not reasonably provide enablement for the article exhibiting 
a.    one or more absorbent characteristics selected from the group consisting of:

ii.    CRT Rate of greater than 0.35 g/second as measured according to the Absorptive Rate and Capacity (CRT) Test Method;
iii.    CRT Capacity of greater than 14 g/g as measured according to the Absorptive Rate and Capacity (CRT) Test Method;
iv.    CRT Area of greater than 0.59 g/in2 as measured according to the Absorptive Rate and Capacity (CRT) Test Method; and
v.    a Pore Volume Distribution such that greater than 15% of the total pore volume present in the article exists in pores of radii of greater than 225 pm as measured according to the Pore Volume Distribution Test Method; and
vi.    a Pore Volume Distribution such that greater than 6% of the total pore volume present in the article exists in pores of radii of from 301 to 600 pm as measured according to the Pore Volume Distribution Test Method; and
b.    one or more of the following article properties:
i. one or more wet strength properties selected from the group consisting of:
(1) . Geometric Mean Wet TEA of greater than 30 g/cm*% as measured according to the Wet Tensile Strength Test Method;
(2) . Wet Burst: Dry Burst Ratio of greater than 0.5 as measured according to the Wet and Dry Burst Test Methods;
(3) . Wet BEA of greater than 10 g-in/inA2 as measured according to the Wet Burst Test Method;
(4) . Wet MD Tensile of greater than 420 g/in as measured according to the Wet Tensile Strength Test Method; and
(5) . Wet Burst of greater than 450 g as measured according to the Wet
Burst Test Method;
ii.    a VFS of greater than 11 g/g as measured according to the Vertical Full Sheet (VFS) Test Method;
iii.    a Pore Volume Distribution such that greater than 5% of the total pore volume present in the article exists in pores of radii from 2.5 to 30 pm as measured according to the Pore Volume Distribution Test Method;
iv.    one or more softness properties selected from the group consisting of:
(1)    an Overhang Length of less than 10.6 cm as measured according to the Flexural Rigidity and Bending Modulus Test Method;
(2)    a Plate Stiffness:Basis Weight of less than 0.20 as measured according to the Plate Stiffness and Basis Weight Test Methods;
(3)    a Bending Modulus of less than 9.0 as measured according to the Flexural Rigidity and Bending Modulus Test Method;
(4)    a TS7 Value of less than 17.0 dB-vrms as measured according to the
Emtec Test Method;
(5)    a TS750 Value of greater than 20.0 dB-vrms as measured according to the Emtec Test Method; and
(6)    a Geometric Mean Dry Modulus of less than 2250 g/cm at 15 g/cm as measured according to the Dry Tensile Strength Test Method. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

(A) The breadth of the claims;  
(B) The nature of the invention;  
(C) The state of the prior art;  
(D) The level of one of ordinary skill;  
(E) The level of predictability in the art;  
(F) The amount of direction provided by the inventor;  
(G) The existence of working examples; and  
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The broadest reasonable interpretation of claims 1-9 encompasses an osmotic material-free article comprising a plurality of wood pulp fibers at least a first portion of which are present in the form of a wet laid fibrous structure and a plurality of filaments such that, the osmotic material-free article exhibits
a.    one or more absorbent characteristics selected from the group consisting of:
i.    HFS of greater than 17 g/g as measured according to the Horizontal Full Sheet (HFS) Test Method;
ii.    CRT Rate of greater than 0.35 g/second as measured according to the Absorptive Rate and Capacity (CRT) Test Method;
iii.    CRT Capacity of greater than 14 g/g as measured according to the Absorptive Rate and Capacity (CRT) Test Method;
iv.    CRT Area of greater than 0.59 g/in2 as measured according to the Absorptive Rate and Capacity (CRT) Test Method; and
v.    a Pore Volume Distribution such that greater than 15% of the total pore volume present in the article exists in pores of radii of greater than 225 pm as measured according to the Pore Volume Distribution Test Method; and
vi.    a Pore Volume Distribution such that greater than 6% of the total pore volume present in the article exists in pores of radii of from 301 to 600 pm as measured according to the Pore Volume Distribution Test Method; and

i. one or more wet strength properties selected from the group consisting of:
(1) . Geometric Mean Wet TEA of greater than 30 g/cm*% as measured according to the Wet Tensile Strength Test Method;
(2) . Wet Burst: Dry Burst Ratio of greater than 0.5 as measured according to the Wet and Dry Burst Test Methods;
(3) . Wet BEA of greater than 10 g-in/inA2 as measured according to the Wet Burst Test Method;
(4) . Wet MD Tensile of greater than 420 g/in as measured according to the Wet Tensile Strength Test Method; and
(5) . Wet Burst of greater than 450 g as measured according to the Wet
Burst Test Method;
ii.    a VFS of greater than 11 g/g as measured according to the Vertical Full Sheet (VFS) Test Method;
iii.    a Pore Volume Distribution such that greater than 5% of the total pore volume present in the article exists in pores of radii from 2.5 to 30 pm as measured according to the Pore Volume Distribution Test Method;
iv.    one or more softness properties selected from the group consisting of:
(1)    an Overhang Length of less than 10.6 cm as measured according to the Flexural Rigidity and Bending Modulus Test Method;
(2)    a Plate Stiffness:Basis Weight of less than 0.20 as measured according to the Plate Stiffness and Basis Weight Test Methods;
(3)    a Bending Modulus of less than 9.0 as measured according to the Flexural Rigidity and Bending Modulus Test Method;
(4)    a TS7 Value of less than 17.0 dB-vrms as measured according to the
Emtec Test Method;
(5)    a TS750 Value of greater than 20.0 dB-vrms as measured according to the Emtec Test Method; and
(6)    a Geometric Mean Dry Modulus of less than 2250 g/cm at 15 g/cm as measured according to the Dry Tensile Strength Test Method. 
The specification discloses sufficient information for one of ordinary skill in the art to form the osmotic material-free article comprising a plurality of wood pulp fibers at least a first portion of which are present in the form of a wet laid fibrous structure and a plurality of filaments as claimed. However, the specification does not provide direction on how to form the osmotic material-free article such that it exhibits the claimed properties, let alone direction or guidance provided for one of ordinary skill in the art to select a specific combination of the claimed properties. 
The breadth of the claims is broad as the broadest reasonable interpretation includes any type of filaments (i.e., meltblown, spunbond, natural, synthetic, continuous, non-continuous, etc.) in any form (i.e., a woven, non-woven, scrim, coform, etc.) and a portion of the wood pulp 
At the time of filing, the state of the prior art was such that CRT rate and capacity, which are measured using the Absorptive Rate and Capacity (CRT) Test Method, were not known properties. Given these properties were not known, there is not any known relationship to the structure and material of the claimed article that would render the CRT rate and capacity predictable. 
It is unclear if there is an existence of working examples in the specification. The specification includes Examples 1-6 on pages 56-66. While these examples detail the structure and material of the osmotic material-free article, these examples do not report a value for the claimed properties. The specification provides Inventions A-E in table 1 that reports values for the claimed properties, but does not disclose the structure of Inventions A-E. It is not clear if Examples 1-6 are related to Inventions A-E. Therefore, it is unclear if there is an existence of working examples in the specification.
There is no direction or guidance presented for making the osmotic material-free article such that it exhibits a specific combination of claimed properties. The specification provides no guidance on why some of the Inventions meet some of the claimed properties, but not all of them. For example, Invention A exhibits the claimed Horizontal Full Sheet, but does not exhibit the claimed Overhang Length, while Invention E exhibits the claimed Overhang Length, but does not exhibit the claimed Horizontal Full Sheet. There is no explanation as to why Invention A exhibits the claimed Horizontal Full Sheet, but not the Overhang Length, while Invention E exhibits the claimed Overhang Length, but not the Horizontal Full Sheet. It is not clear what is modified between Inventions A-E such that Inventions A-E exhibit different combinations of the claimed properties. Therefore, there is no direction or guidance provided for one of ordinary skill in the art to make the osmotic material-free article comprising a plurality of 
The quantity of experimentation needed to make this invention is great as the broadest reasonable interpretation of the claims includes any type of filament (i.e., meltblown, spunbond, natural, synthetic, continuous, non-continuous, etc.) in any form (i.e., a woven, non-woven, scrim, coform, etc.) and a portion of the wood pulp fibers in any form (i.e., woven, non-woven, scrim, coform, etc.), while Inventions A-E in table 1 and Examples 1-6 on pages 56-66 include a coform layer and there is no mention of the specific material used. Further, there is a disconnect between Examples 1-6 of pages 56-66 which details the structure and material of the claimed invention and Inventions A-E which does not detail the structure, yet exhibits the claimed properties. Given the breadth of the claims is broad, the lack of working examples, CRT rate and CRT capacity are unknown and unpredictable, the quantity of experimentation needed to make this invention is great.
Thus, the disclosed specification does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claims 1-9.
Regarding dependent claims 10-11 and 13-19, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
	 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 8 and 9 recite, “CRT Capactiy of greater than 0.59 g/in2” in line 3 of each respective claim. The Specification states on page 78 lines 9-10, CRT capacity is reported in (grams water/gram fibrous structure). It is unclear if the unit or nomenclature of this property is correct. 
Claim 19 recites the limitation "the fibers" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No: 15/785,942; 15/786,010; 15/786,094; 15/785,883. Although the claims at issue are not identical, they are not patentably distinct from each other, as set forth below. 
The present claims require an osmotic material-free article comprising a plurality of wood pulp fibers at least a first portion of which are present in the form of a wet laid fibrous structure and a plurality of filaments such that, the osmotic material-free article exhibits
a.    one or more absorbent characteristics selected from the group consisting of:
i.    HFS of greater than 17 g/g as measured according to the Horizontal Full Sheet (HFS) Test Method;
ii.    CRT Rate of greater than 0.35 g/second as measured according to the Absorptive Rate and Capacity (CRT) Test Method;
iii.    CRT Capacity of greater than 14 g/g as measured according to the Absorptive Rate and Capacity (CRT) Test Method;
iv.    CRT Area of greater than 0.59 g/in2 as measured according to the Absorptive Rate and Capacity (CRT) Test Method; and
v.    a Pore Volume Distribution such that greater than 15% of the total pore volume present in the article exists in pores of radii of greater than 225 pm as measured according to the Pore Volume Distribution Test Method; and

b.    one or more of the following article properties:
i. one or more wet strength properties selected from the group consisting of:
(1) . Geometric Mean Wet TEA of greater than 30 g/cm*% as measured according to the Wet Tensile Strength Test Method;
(2) . Wet Burst: Dry Burst Ratio of greater than 0.5 as measured according to the Wet and Dry Burst Test Methods;
(3) . Wet BEA of greater than 10 g-in/inA2 as measured according to the Wet Burst Test Method;
(4) . Wet MD Tensile of greater than 420 g/in as measured according to the Wet Tensile Strength Test Method; and
(5) . Wet Burst of greater than 450 g as measured according to the Wet
Burst Test Method;
ii.    a VFS of greater than 11 g/g as measured according to the Vertical Full Sheet (VFS) Test Method;
iii.    a Pore Volume Distribution such that greater than 5% of the total pore volume present in the article exists in pores of radii from 2.5 to 30 pm as measured according to the Pore Volume Distribution Test Method;
iv.    one or more softness properties selected from the group consisting of:
(1)    an Overhang Length of less than 10.6 cm as measured according to the Flexural Rigidity and Bending Modulus Test Method;
(2)    a Plate Stiffness:Basis Weight of less than 0.20 as measured according to the Plate Stiffness and Basis Weight Test Methods;
(3)    a Bending Modulus of less than 9.0 as measured according to the Flexural Rigidity and Bending Modulus Test Method;
(4)    a TS7 Value of less than 17.0 dB-vrms as measured according to the
Emtec Test Method;
(5)    a TS750 Value of greater than 20.0 dB-vrms as measured according to the Emtec Test Method; and
(6)    a Geometric Mean Dry Modulus of less than 2250 g/cm at 15 g/cm as measured according to the Dry Tensile Strength Test Method. 
The present claims further require the osmotic material-free article exhibits an HFS of greater than 17 g/g as measured according to the Horizontal Full Sheet (HFS) Test Method and a Wet MD Tensile of greater than 420 g/in as measured according to the Wet Tensile Strength Test Method. The present claims further require the osmotic material-free article exhibits an HFS of greater than 17 g/g as measured according to the Horizontal Full Sheet (HFS) Test Method and a Wet Burst of greater than 450 g as measured according to the Wet Burst Test Method. The present claims further require the osmotic material-free article exhibits a CRT Rate of greater than 0.35 g/second as measured according to the Absorptive Rate and Capacity 2 as measured according to the Absorptive Rate and Capacity (CRT) Test Method and a Wet MD Tensile of greater than 420 g/in as measured according to the Wet Tensile Strength Test Method. The present claims further require the osmotic material-free article exhibits a CRT Rate of greater than 0.59 g/in2 as measured according to the Absorptive Rate and Capacity (CRT) Test Method and a Wet Burst of greater than 450 g as measured according to the Wet Burst Test Method.
The present claims further require the osmotic material-free article comprises a plurality of thermoplastic filaments. The present claims further require at least a portion of the filaments and a second portion of the wood pulp fibers are commingled together. The present claims further require the osmotic material-free article comprises a coformed fibrous structure. The present claims further require a multi-fibrous element web associated with the wet-laid fibrous 
The copending claims claims require a multi-ply fibrous structure comprising; a. a first ply comprising i) a first wet laid fibrous structure comprising a plurality of wood pulp fibers and ii) a plurality of thermoplastic meltblown filaments selected from the group consisting of polyester thermoplastic meltblown filaments, nylon thermoplastic meltblown filaments, polyolefin thermoplastic meltblown filaments, biodegradable thermoplastic meltblown filaments, compostable thermoplastic meltblown filaments, and mixtures thereof, wherein the plurality of thermoplastic meltblown filaments exhibit a length of greater than or equal to 5.08 cm; and b. a second ply comprising a second wet laid fibrous structure comprising a plurality of wood pulp fibers, wherein the second ply is associated with the first ply.
While the copending claims do not explicitly require the multi-ply fibrous structure exhibits the specific combination of claimed properties as recited in claims 1-9, the fact remains Inventions A-E in Table 1 of each of the copending applications, which satisfy the properties claimed in the copending application and the present application, are identical to Inventions A-E in Table 1 of the present application. Therefore, it is clear the multi-ply fibrous structure of each of the copending applications would exhibit the specific combination of claimed properties as recited in claims 1-9.
Given the copending claims do not require the presence of osmotic material, it is clear the multi-ply fibrous structure corresponds to an osmotic material-free article. 
The copending claims further require the plurality of thermoplastic meltblown filaments forms at least a part of a coform layer. Given the copending claims includes the second ply associated with the first ply to form the multi-ply fibrous structure, and given the copending claims further require the coform layer, it is clear the copending claims require a multi-fibrous element web associated with the wet-laid fibrous structure to form a unitary structure. 


Claims 1-10 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 10 of copending Application No: 15/786,045. Although the claims at issue are not identical, they are not patentably distinct from each other, as set forth below. 
The present claims require an osmotic material-free article comprising a plurality of wood pulp fibers at least a first portion of which are present in the form of a wet laid fibrous structure and a plurality of filaments such that, the osmotic material-free article exhibits
a.    one or more absorbent characteristics selected from the group consisting of:
i.    HFS of greater than 17 g/g as measured according to the Horizontal Full Sheet (HFS) Test Method;
ii.    CRT Rate of greater than 0.35 g/second as measured according to the Absorptive Rate and Capacity (CRT) Test Method;
iii.    CRT Capacity of greater than 14 g/g as measured according to the Absorptive Rate and Capacity (CRT) Test Method;
iv.    CRT Area of greater than 0.59 g/in2 as measured according to the Absorptive Rate and Capacity (CRT) Test Method; and
v.    a Pore Volume Distribution such that greater than 15% of the total pore volume present in the article exists in pores of radii of greater than 225 pm as measured according to the Pore Volume Distribution Test Method; and
vi.    a Pore Volume Distribution such that greater than 6% of the total pore volume present in the article exists in pores of radii of from 301 to 600 pm as measured according to the Pore Volume Distribution Test Method; and
b.    one or more of the following article properties:
i. one or more wet strength properties selected from the group consisting of:
(1) . Geometric Mean Wet TEA of greater than 30 g/cm*% as measured according to the Wet Tensile Strength Test Method;
(2) . Wet Burst: Dry Burst Ratio of greater than 0.5 as measured according to the Wet and Dry Burst Test Methods;
(3) . Wet BEA of greater than 10 g-in/inA2 as measured according to the Wet Burst Test Method;
(4) . Wet MD Tensile of greater than 420 g/in as measured according to the Wet Tensile Strength Test Method; and
(5) . Wet Burst of greater than 450 g as measured according to the Wet
Burst Test Method;
ii.    a VFS of greater than 11 g/g as measured according to the Vertical Full Sheet (VFS) Test Method;

iv.    one or more softness properties selected from the group consisting of:
(1)    an Overhang Length of less than 10.6 cm as measured according to the Flexural Rigidity and Bending Modulus Test Method;
(2)    a Plate Stiffness:Basis Weight of less than 0.20 as measured according to the Plate Stiffness and Basis Weight Test Methods;
(3)    a Bending Modulus of less than 9.0 as measured according to the Flexural Rigidity and Bending Modulus Test Method;
(4)    a TS7 Value of less than 17.0 dB-vrms as measured according to the
Emtec Test Method;
(5)    a TS750 Value of greater than 20.0 dB-vrms as measured according to the Emtec Test Method; and
(6)    a Geometric Mean Dry Modulus of less than 2250 g/cm at 15 g/cm as measured according to the Dry Tensile Strength Test Method. 
The present claims further require the osmotic material-free article exhibits an HFS of greater than 17 g/g as measured according to the Horizontal Full Sheet (HFS) Test Method and a Wet MD Tensile of greater than 420 g/in as measured according to the Wet Tensile Strength Test Method. The present claims further require the osmotic material-free article exhibits an HFS of greater than 17 g/g as measured according to the Horizontal Full Sheet (HFS) Test Method and a Wet Burst of greater than 450 g as measured according to the Wet Burst Test Method. The present claims further require the osmotic material-free article exhibits a CRT Rate of greater than 0.35 g/second as measured according to the Absorptive Rate and Capacity (CRT) Test Method and a Wet Burst of greater than 450 g as measured according to the Wet Burst Test Method. The present claims further require the osmotic material-free article exhibits a CRT Rate of greater than 0.35 g/second as measured according to the Absorptive Rate and Capacity (CRT) Test Method and a Wet MD Tensile of greater than 420 g/in as measured according to the Wet Tensile Strength Test Method. The present claims further require the osmotic material-free article exhibits a CRT Rate of greater than 0.35 g/second as measured according to the Absorptive Rate and Capacity (CRT) Test Method and a Wet Burst of greater than 450 g as measured according to the Wet Burst Test Method. The present claims further require the osmotic material-free article exhibits a CRT capacity of greater than 14 g/g as 2 as measured according to the Absorptive Rate and Capacity (CRT) Test Method and a Wet MD Tensile of greater than 420 g/in as measured according to the Wet Tensile Strength Test Method. The present claims further require the osmotic material-free article exhibits a CRT Rate of greater than 0.59 g/in2 as measured according to the Absorptive Rate and Capacity (CRT) Test Method and a Wet Burst of greater than 450 g as measured according to the Wet Burst Test Method.
The present claims further require the osmotic material-free article comprises a plurality of thermoplastic filaments. The present claims further require at least a portion of the filaments and a second portion of the wood pulp fibers are commingled together. The present claims further require the osmotic material-free article comprises a coformed fibrous structure. The present claims further require a multi-fibrous element web associated with the wet-laid fibrous structure along an interface comprising the wet-laid fibrous structure and the multi-fibrous element web to form a unitary structure. 
The copending claims claims require a multi-ply fibrous structure comprising; a. a first ply comprising i) a first wet laid fibrous structure comprising a plurality of wood pulp fibers and ii) a plurality of thermoplastic meltblown filaments selected from the group consisting of polyester thermoplastic meltblown filaments, nylon thermoplastic meltblown filaments, polyolefin thermoplastic meltblown filaments, biodegradable thermoplastic meltblown filaments, compostable thermoplastic meltblown filaments, and mixtures thereof, wherein the plurality of thermoplastic meltblown filaments exhibit a length of greater than or equal to 5.08 cm; and b. a 
While the copending claims do not explicitly require the multi-ply fibrous structure exhibits the specific combination of claimed properties as recited in claims 1-9, the fact remains Inventions A-E in Table 1 of each of the copending applications, which satisfy the properties claimed in the copending application and the present application, are identical to Inventions A-E in Table 1 of the present application. Therefore, it is clear the multi-ply fibrous structure of each of the copending applications would exhibit the specific combination of claimed properties as recited in claims 1-9.
Given the copending claims do not require the presence of osmotic material, it is clear the multi-ply fibrous structure corresponds to an osmotic material-free article. 
The copending claims further require the plurality of thermoplastic meltblown filaments forms at least a part of a coform layer. Given the copending claims includes the second ply associated with the first ply to form the multi-ply fibrous structure, and given the copending claims further require the coform layer, it is clear the copending claims require a multi-fibrous element web associated with the wet-laid fibrous structure to form a unitary structure. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 10 of copending Application No: 15/786,045. Although the claims at issue are not identical, they are not patentably distinct from each other, as set forth below. 
The present claims require an osmotic material-free article comprising a plurality of wood pulp fibers at least a first portion of which are present in the form of a wet laid fibrous structure and a plurality of filaments such that, the osmotic material-free article exhibits

i.    HFS of greater than 17 g/g as measured according to the Horizontal Full Sheet (HFS) Test Method;
ii.    CRT Rate of greater than 0.35 g/second as measured according to the Absorptive Rate and Capacity (CRT) Test Method;
iii.    CRT Capacity of greater than 14 g/g as measured according to the Absorptive Rate and Capacity (CRT) Test Method;
iv.    CRT Area of greater than 0.59 g/in2 as measured according to the Absorptive Rate and Capacity (CRT) Test Method; and
v.    a Pore Volume Distribution such that greater than 15% of the total pore volume present in the article exists in pores of radii of greater than 225 pm as measured according to the Pore Volume Distribution Test Method; and
vi.    a Pore Volume Distribution such that greater than 6% of the total pore volume present in the article exists in pores of radii of from 301 to 600 pm as measured according to the Pore Volume Distribution Test Method; and
b.    one or more of the following article properties:
i. one or more wet strength properties selected from the group consisting of:
(1) . Geometric Mean Wet TEA of greater than 30 g/cm*% as measured according to the Wet Tensile Strength Test Method;
(2) . Wet Burst: Dry Burst Ratio of greater than 0.5 as measured according to the Wet and Dry Burst Test Methods;
(3) . Wet BEA of greater than 10 g-in/inA2 as measured according to the Wet Burst Test Method;
(4) . Wet MD Tensile of greater than 420 g/in as measured according to the Wet Tensile Strength Test Method; and
(5) . Wet Burst of greater than 450 g as measured according to the Wet
Burst Test Method;
ii.    a VFS of greater than 11 g/g as measured according to the Vertical Full Sheet (VFS) Test Method;
iii.    a Pore Volume Distribution such that greater than 5% of the total pore volume present in the article exists in pores of radii from 2.5 to 30 pm as measured according to the Pore Volume Distribution Test Method;
iv.    one or more softness properties selected from the group consisting of:
(1)    an Overhang Length of less than 10.6 cm as measured according to the Flexural Rigidity and Bending Modulus Test Method;
(2)    a Plate Stiffness:Basis Weight of less than 0.20 as measured according to the Plate Stiffness and Basis Weight Test Methods;
(3)    a Bending Modulus of less than 9.0 as measured according to the Flexural Rigidity and Bending Modulus Test Method;
(4)    a TS7 Value of less than 17.0 dB-vrms as measured according to the
Emtec Test Method;
(5)    a TS750 Value of greater than 20.0 dB-vrms as measured according to the Emtec Test Method; and
(6)    a Geometric Mean Dry Modulus of less than 2250 g/cm at 15 g/cm as measured according to the Dry Tensile Strength Test Method. 
The present claims further require the osmotic material-free article exhibits an HFS of greater than 17 g/g as measured according to the Horizontal Full Sheet (HFS) Test Method and 2 as measured according to the Absorptive Rate and Capacity (CRT) Test Method and a Wet MD Tensile of greater than 420 g/in as measured according to the Wet Tensile Strength Test Method. The present claims further require the osmotic material-free article exhibits a CRT Rate of greater than 0.59 g/in2 as measured according to the 
The present claims further require the osmotic material-free article comprises a plurality of thermoplastic filaments. The present claims further require at least a portion of the filaments and a second portion of the wood pulp fibers are commingled together. The present claims further require the osmotic material-free article comprises a coformed fibrous structure. The present claims further require a multi-fibrous element web associated with the wet-laid fibrous structure along an interface comprising the wet-laid fibrous structure and the multi-fibrous element web to form a unitary structure. 
The copending claims claims require a multi-ply fibrous structure comprising; a. a first ply comprising i) a first wet laid fibrous structure comprising a plurality of wood pulp fibers and ii) a plurality of thermoplastic meltblown filaments selected from the group consisting of polyester thermoplastic meltblown filaments, nylon thermoplastic meltblown filaments, polyolefin thermoplastic meltblown filaments, biodegradable thermoplastic meltblown filaments, compostable thermoplastic meltblown filaments, and mixtures thereof, wherein the plurality of thermoplastic meltblown filaments exhibit a length of greater than or equal to 5.08 cm; and b. a second ply comprising a second wet laid fibrous structure comprising a plurality of wood pulp fibers, wherein the second ply is associated with the first ply.
While the copending claims do not explicitly require the multi-ply fibrous structure exhibits the specific combination of claimed properties as recited in claims 1-9, the fact remains Inventions A-E in Table 1 of each of the copending applications, which satisfy the properties claimed in the copending application and the present application, are identical to Inventions A-E in Table 1 of the present application. Therefore, it is clear the multi-ply fibrous structure of each of the copending applications would exhibit the specific combination of claimed properties as recited in claims 1-9.

The copending claims further require the plurality of thermoplastic meltblown filaments forms at least a part of a coform layer. Given the copending claims includes the second ply associated with the first ply to form the multi-ply fibrous structure, and given the copending claims further require the coform layer, it is clear the copending claims require a multi-fibrous element web associated with the wet-laid fibrous structure to form a unitary structure. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 10 and 15-18 are rejected under 35 U.S.C. 102(3) as being unpatentable over Polat et al. (US 2015/0136347) (Polat) in view of Barnholtz et al. (US 2009/0084513) (Barnholtz).  
It is noted Polat et al. is cited in the IDS filed 01/16/2018 as US 9,034,144. It is noted Barnholtz et al. is cited in the IDS filed 01/16/2018.
Regarding claims 1, 3, and 10
Polat teaches a paper towel (i.e., article) comprising a blend of Northern Softwood Kraft pulp fibers and Eucalyptus pulp fibers (Polat, [0052-0053]; [0135]). Polat further teaches the paper towel comprises wet-laid webs (Polat, [0133-0135]). Therefore, it is clear at least a first portion of the pulp fibers are present in the form of a wet laid fibrous structure. 
Polat does not explicitly teach the presence of a plurality of filaments. 

With respect to the difference, Barnholtz teaches fibrous structures that exhibit improved consumer recognizable properties (Barnholtz, abstract; [0003-0005]). 
Barnholtz teaches adding a meltblown layer of meltblown filaments to a fibrous structure (Barnholtz, [0120]), wherein the meltblown filaments are thermoplastic polypropylene meltblown filaments (Barnholtz, [0118]). 

Barnholtz and Polat are analogous art as they are both drawn to fibrous structures. 
In light of the motivation of adding a meltblown layer of polypropylene filaments as taught by Barnholtz, it therefore would have been obvious to one of ordinary skill in the art to add a layer of meltblown polypropylene filaments to the fibrous structure of Polat, in order to retain the wood pulp fibers and reduce the lint and/or dust created from the fibrous structure during use by consumers, and thereby arrive at the claimed invention. 

Given Polat in view of Barnholtz does not teach the inclusion of an osmotic material, it is clear the paper towel is an osmotic material-free article. 
Polat further teaches the paper towel possesses a Horizontal Full Sheet of greater than 17 g/g and Wet Burst of greater than 450 g (Polat, [0140]; Table 1, page 14, Development BX03; [0123-0132]).
Although there is no disclosure that the test method of Polat is in conformity with the Wet Burst Test Method, given that Polat discloses Wet Burst as the presently claimed and the absence of evidence of the criticality of how the Wet Burst is measured, it is the examiner's position that Wet Burst disclosed by Polat meets the claim limitation.
Given that the paper towel of Polat in view of Barnholtz is substantially identical to the osmotic material-free article as used in the present invention, as set forth above, and given Polat teaches the paper towel possesses a Horizontal Full Sheet of greater than 17 g/g and Wet Burst of greater than 450 g (Polat, [0140]; Table 1, page 14, Development BX03; [0123-0132]), it is clear that the paper towel of Polat in view of Barnholtz would intrinsically have a Horizontal Full Sheet of greater than 17 g/g and Wet Burst of greater than 450 g, as presently claimed. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claims 15-18
Polat further teaches the wet-laid webs of the paper towel comprise a CK – continuous knuckle (i.e., continuous network web imprinting surface 222) (Polat, [0133-0135]; See Table 1, page 14, Development BX03), wherein the continuous network web imprinting surface is a non-random, repeating pattern (Polat, [0027]; FIG. 3-5). 
Polat further teaches the pattern comprises a plurality of discrete, isolated non-connecting deflection conduits 230 (i.e., forms discrete region dispersed throughout a continuous network), wherein the plurality of discrete, isolated non-connecting deflection conduits form a plurality of relatively low density domes 1084 (i.e., discrete regions) dispersed through the continuous, relatively high density network region 1083 (i.e., discrete regions exhibit a value of common intensive property that is different from the value of the common intensive property exhibited by the continuous network (Polat, [0027]; FIG. 3-5). 

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Barnholtz et al. (US 2009/0084513) (Barnholtz) in view of Dyer et al. (US 2010/0203291) (Dyer), taken in view of evidence provided by Lexico (“Paper”).
It is noted Barnholtz et al. is cited in the IDS filed 01/16/2018.
Regarding claims 1 and 11-14
Barnholtz teaches an osmotic material-free fibrous structure (i.e., article) that exhibits a VFS of greater than about 11 g/g as measured by the VFS Test Method (Barnholtz, [0009]; [0139-0147]), wherein the fibrous structure comprises commingled filaments and fibers (i.e., 
Barnholtz teaches the fibrous structure exhibits a pore volume distribution such that greater than 5% of the total pore volume present in the fibrous structure exists in pores of radii from 2.5 to 30 microns as measured according to the Pore volume Distribution Test method (Barnholtz, [0107]; [0123-0138]; Table 2, see Invention Example A). 
Barnholtz teaches the fibrous structure exhibits a HFS of greater than 15 g/g as measured according to the HFS Test Method (Barnholtz, [0018]; [0060-0061]). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Barnholtz does not teach the presence of a wet laid fibrous structure. 
With respect to the difference, Dyer teaches wet and dry wiping products comprising a coform web (Dyer, [0007]), wherein the coform material is bonded to a tissue web (i.e., multi-fibrous element web associated with the wet-laid fibrous structure along an interface comprising the wet-laid fibrous structure and the multi-fibrous element web to form a unitary structure), such as a through-air-dried wet-laid web comprising pulp fibers (Dyer, [0024]; [0128-0129]). 
As Dyer expressly teaches, laminating the coform material to a tissue web produces a product having two distinct wiping surfaces with different pore structures and topography (Dyer, [0024]; [0128]). 
Dyer and Barnholtz are analogous art as they are both drawn to fibrous structure for wiping products (Barnholtz, [0052]). 


Given that the osmotic material-free fibrous structure of Barnholtz in view of Dyer is substantially identical to the osmotic material-free article as used in the present invention, as set forth above, and given Barnholtz teaches the fibrous structure exhibits a pore volume distribution such that greater than 5% of the total pore volume present in the fibrous structure exists in pores of radii from 2.5 to 30 microns as measured according to the Pore volume Distribution Test method and a HFS of greater than 15 g/g as measured according to the HFS Test method (Barnholtz, [0018]; [0060-0061]; [0107]; [0123-0138]; Table 2, see Invention Example A), it is clear that the osmotic material-free fibrous structure of Barnholtz in view of Dyer would intrinsically have a pore volume distribution such that greater than 5% of the total pore volume present in the fibrous structure exists in pores of radii from 2.5 to 30 microns as measured according to the Pore volume Distribution Test method and a HFS of greater than 15 g/g as measured according to the HFS Test method, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claims 2-9

Applicants’ Specification states articles exhibiting the claimed properties include basis weight in an amount of 82 gsm, 81.6 gsm, and 84.0 gsm, continuous filaments in an amount of 14.9%, 12.9%, and 15.2%, contain commingled filament & fiber, contain a paper web, and it appears the filament and commingled fiber are outward facing. 
Barnholtz teaches the fibrous structure is a co-formed fibrous structure comprising a plurality of filaments and a plurality of wood pulp fibers (Barnholtz, [0076-0077]; [0082]; claims 16-17; FIG. 3-4). 
Barnholtz further teaches the basis weight of from about 60 to about 100 gsm (Barnholtz, [0054]). Barnholtz teaches the filaments are continuous (Barnholtz, [0049]) and are present in an amount from 10% to about 70% (Barnholtz, [0090]). Barnholtz teaches the co-formed fibrous structure comprises commingled filaments and fibers (Barnholtz, [0118]). 
In view of evidence provided by Lexico, paper is a material manufactured in thin sheets from the pulp of wood or other fibrous substances (Lexico, paper, see1). Therefore, given the co-formed fibrous structure comprises wood pulp fibers, the co-formed fibrous structure is a paper web. In view of FIG. 3-4, the fibrous structure of Barnholtz comprises the filament and commingled fiber as outward facing. 
Given that the material and structure of the co-formed fibrous structure of Barnholtz is substantially identical to the article as used in the present invention, as set forth above, it is clear that the co-formed fibrous structure of Barnholtz would intrinsically have:
HFS of greater than 17 g/g according to the HFS Test method and Wet MD Tensile of greater than 420 g/in according to the Wet Tensile Strength Test method;
HFS of greater than 17 g/g according to the HFS test method and Wet Burst of greater than 450 g as measured according to the Wet Burst Test Method;
CRT rate of greater than 0.35 g/second as measured according to the CRT Test method and Wet MD Tensile of greater than 420 g/in according to the Wet Tensile Strength Test method;
CRT rate of greater than 0.35 g/second as measured according to the CRT Test method and Wet Burst of greater than 450 g as measured according to the Wet Burst Test Method;
CRT capacity of greater than 14 g/g as measured according to the CRT Test method and Wet MD Tensile of greater than 420 g/in according to the Wet Tensile Strength Test method;
CRT capacity of greater than 14 g/g as measured according to the CRT Test method and Wet Burst of greater than 450 g as measured according to the Wet Burst Test Method;
CRT area of greater than 0.59 g/in^2 as measured according to the CRT Test method and Wet MD Tensile of greater than 420 g/in according to the Wet Tensile Strength Test method;
CRT area of greater than 0.59 g/in^2 as measured according to the CRT Test method and Wet Burst of greater than 450 g as measured according to the Wet Burst Test Method, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 10
Barnholtz further teaches the filaments are thermoplastic (Barnholtz, [0108]; [0118]).


Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Barnholtz et al. (US 2009/0084513) (Barnholtz) in view of Dyer et al. (US 2010/0203291) (Dyer), as applied in claim 1 above, and further in view of Ostendorf et al. (US 2015/0176216) (Ostendorf). 
It is noted Ostendorf et al. is cited in the IDS filed 01/16/2018.
Regarding claims 15-18
Barnholtz in view of Dyer teaches all of the limitation of claim 1 above, however does not explicitly teach the wet-laid fibrous structure having a surface pattern. 
With respect to the difference, Ostendorf teaches sanitary tissue products employing fibrous structures (Ostendorf, abstract; [0005]), wherein the fibrous structure is a wet-laid fibrous structure (Ostendorf, [0065]; [0131]; [0192-0195]). 
Ostendorf teaches the sanitary tissue product, made on the through-air-drying belt, comprises a continuous pillow region 20 imparted by the continuous pillow network 16 of the through-air-drying belt and discrete knuckle regions 22 imparted by the discrete knuckles 12 of the through-air-drying belt 10, wherein the continuous pillow region 20 and discrete knuckle regions 22 exhibit different densities (Ostendorf, [0138]; FIG. 2A-2B and 3; [0196]).
As Ostendorf expressly teaches, the sanitary tissue products made by such pattern molding members are smoother and cushier than known sanitary tissue products (Ostendorf, [0005-0006]). 
Ostendorf and Barnholtz in view of Dyer are analogous art as they are both drawn to fibrous structure for sanitary tissue products. 
In light of the motivation of forming the through-air-dried wet-laid fibrous structure as provided by Ostendorf, it therefore would have been obvious to one of ordinary skill in the art to form a non-random, repeating 3-D pattern on the surface of the through-air-dried wet-laid fibrous structure of Barnholtz in view of Dyer, such that the fibrous structure comprises 

Regarding claim 19
Barnholtz in view of Dyer teaches all of the limitation of claim 1 above, however does not explicitly teach the wet-laid fibrous structure having a surface pattern. 
With respect to the difference, Ostendorf teaches sanitary tissue products employing fibrous structures (Ostendorf, abstract; [0005]), wherein the fibrous structure is a wet-laid fibrous structure (Ostendorf, [0065]; [0131]; [0192-0195]). 
Ostendorf further teaches the fibers utilized in the sanitary tissue product are non-wood pulp fibers, for example trichomes (Ostendorf, [0007]; [0097]).
As Ostendorf expressly teaches, non-wood pulp fibers positively impact the surface smoothness of the sanitary tissue product without negatively impacting the compressibility of the sanitary tissue product (Ostendorf, [0007]). 
 Ostendorf and Barnholtz in view of Dyer are analogous art as they are both drawn to fibrous structure for sanitary tissue products. 
In light of the motivation of using non-wood pulp fibers, such as trichomes, as provided by Ostendorf, it therefore would have been obvious to one of ordinary skill in the art to include non-wood pulp fibers in the fibrous structure of Barnholtz in view of Dyer, in order to positively impact the surface smoothness without negatively impact the compressibility of the fibrous structure, and thereby arrive at the claimed invention. 

Response to Arguments
In view of the amendments to the claims, the previous claim objections and 35 U.S.C. 112(b) rejections are withdrawn. However, the amendment necessitates a new set of 35 U.S.C. 
The 35 U.S.C. 112(a) rejection is substantially maintained. Any modification to the rejection is in response to the amendment of the claims. 
In view of the amendment to claim 1 and the arguments on page 14-15 of the remarks filed 05/19/2021, it is agreed Polat and Barnholtz do not teach each and every element of claim 1. Therefore, the previous rejection over Polat and Barnholtz are withdrawn. However, the amendment necessitates a new set of rejection, as set forth above. The amendment necessitates a double patenting rejection, as set forth above. 

Applicant's remaining arguments filed 05/19/2021 have been fully considered but they are not persuasive, as set forth below. 

Applicants primarily argue:
“Applicant respectfully submits that Claim 1, as amended, and Claims 2-19, as amended, which ultimately depend from Claim 1, as amended, are enabled.”

Remarks, pg. 13
The Examiner respectfully traverses as follows:
	Applicant’s arguments do not show how the amendments avoid the 35 U.S.C. 112(a) rejection. The Examiner maintains the specification does not enable any person skilled in the art to which it pertains, or with which it most nearly connected, to make the invention commensurate in scope with the claims 1-11 and 13-19. 
		
	
	
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789